AIA .
DETAILED ACTION
STATUS OF CLAIMS
This official action is responsive to the amendment filed 4/26/21.
Amended 	21, 31 
New 		none
Canceled 	none
Claims 21-40 are pending, examined and reviewed below. Related: 
This application claims the benefit of priority under 35 U.S.C. 120 as a continuation-in-part of U.S. patent Ser. No. 15/189,826, filed Jun. 22, 2016, which claims the benefit of priority under 35 U.S.C. 120 as a continuation of U.S. patent application Ser. No. 10/880,868, filed Jun. 30, 2004. 
This application also claims the benefit of priority under 35 U.S.C. 120 as a continuation-in-part of U.S. patent Ser. No. 15/395,703, filed on Dec. 30, 2016.

PRIORITY
         Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 121 is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows: 
        The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).   
	The limitation that is missing from the 10/880868 application as filed is/are at least poll, a device with multiple interfaces, interface management.
	Also ¶ 68 which Applicant says is support for the amendment is missing from the 10/880868 application as filed. It is also missing from 15/189826
The priority date is May 4, 2017, the filing date of 15/587132.  

					DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 here are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 copending Applications No. 15/584970. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other because the claims are not patentably distinct.  
Although there are slight differences between the claim sets, the differences do not render the claims patentably distinct. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant may wish to file a terminal disclaimer.
		
CLAIM REJECTIONS - 35 USC § 103
The following quotes 35 USC 103(a), the basis for obviousness rejections in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-29, 31-39 are rejected over 35 U.S.C. 103 as being unpatentable over LEVIN (US 2002/0128908) in view of KUMAR (US 2005/0027659) in view of RELLER (US 20070088609)
CLAIM 21, 32
Levin shows the following but i) relies on Kumar for overall and ii) simply substitutes Reller’s definition of document score as indicating relevance for the document score in Kumar.
[Wingdings font/0x9F]device configuration-based function delivery, comprising: (Levin at least ¶ 182, 184)
Levin Fig 1, Fig 4. Levin clearly shows Fig 1 ads are sent to any of a device with call functions (phone) or a device without such functions (a 2004 PDA). Fig 4 says determine if the content suits the device, and if not post error and ask user question (want to do a survey? With or without incentive). In context of the entirety of Levin, that means the same Fig 4 can be repeated with different content that is suited to any of the numerous types of devices of Levin (some of which have call functionality and some of which do not, Table 2, and a ‘yes’ at step 60 Fig 4 results in the sending of content suited to the device (some kinds of content for those with functionality and other content for those devices without such functionality).
[0072] Type of devices desired (step 32)--the surveyor selects what kinds of communications devices it wants to be able to respond to the survey. This will determine how and on which devices the poll will be published, e.g., cell phone, PDA, PC, as well as future devices.

[Wingdings font/0x9F]a server comprising one or more processors and memory to: (Levin at least ¶ 26)
receive, from the first computing device via a computer network, a data structure including device configuration information (Table 2, and a ‘yes’ at step 60 Fig 4) to access a call function of the computing device (Levin at least ¶ 31, Fig 1, 11-12. Levin shows receiving, by a computer system including at least one computer (20, at the left of Fig. 1 and para. [0061]), a request (marketing clients (advertisers) can develop … their ad programs, para. [0161]) for one or more ads to be served for rendering on the user device (communications device 16, 18 or 20, right of Fig. 1). First request includes device type Fig 4) indicating i) a size of display of the first computing device (Levin at least Table 2, ¶ 232), ii) a speed of a connection over the network (Levin Table  2, ¶ 94,189), iii) a capability to execute a type of function  (Levin Table 2, Fig 4, ¶ 169, 81, 94, 189, 171, 179)
[Wingdings font/0x9F]identify, responsive to a request from the first computing device that accessed content of an online resource, a first digital component having the command corresponding to the type of function and a second digital component item without the command corresponding to the type of function (Levin Fig 4 teaches a first request for first set of ads (survey) responsive to first data structure of first request indicating second device has call functionality the first set of ads including call on select (Levin ¶ 182) and second ad including a link to a landing page (Levin ¶ 169 Table 2)
(Levin Table 2, Fig 4, ¶ 169, 81, 94, 189, 171, 179)


First, second document score is ad type at Levin 146 ¶ 169
This limitation is shown by Levin with Kumar because Levin doesn’t explicitly say selection at Fig 10 from an array of device types determines per se ‘score’; Levin selection from an array of document types (table 2, survey Fig 4 document with call-on-select) is per se a ‘score’
[Wingdings font/0x9F]determine, based on the content of the online resource accessed by the first computing device, a first document score indicating relevancy of the command of the first digital component to the content of the online resource (Levin Fig 4 Is Survey Valid for Specified Device Type? Valid or not is a score) and a second document score indicating relevancy of the second digital component to the content of the online resource, the second document score greater than the first document score (Levin ¶ 171-178, 199-200, lists important ad performance metrics: interactions, ads delivered, click through rate, conversion rate, ad rate (cost), page views, unique visits, unique visitors, anonymous to profiled conversion ¶ 197-205)

    PNG
    media_image1.png
    844
    429
    media_image1.png
    Greyscale


Levin shows serving, by the computer system, the determined set of one or more ads to be rendered on the user device (publish the campaign, [0061]). Fig 11-15. A choice of device type (some with call functionality and some without) is shown at ¶ 182; conversely, it would be anomalous to have a menu if all devices were the same. 
	Different content with digital component is sent to different types of devices depending on presence/absence of device functionality:
	[0182] Like window 128, window 140 preferably requests the client to enter the advertisement name in a text box 142 and a targeted device type upon which to publish the promotional campaign in a text box 144. At text box 146, the advertiser selects the type of advertisement to be used in connection with the promotional campaign. It will be understood that the technological platform limitations of the targeted communications device selected at text box 144 determines the "type" of advertisements that may be selected (e.g., via a drop-down menu or similar mechanism) at text box 146 as well as the available options that may be offered at the subsequently discussed text boxes of window 140. For instance, if the selected communications device is a WAP phone, the advertiser might be able to choose, inter alia, an interstitial advertisement, a splash intro advertisement, a call through advertisement, a co-branded splash advertisement or a signup/offer advertisement. As used herein, an "interstitial" advertisement is one which is published for a predetermined period of time between certain other promotional campaign content such as a game or survey. A "splash intro" advertisement is an announcement-type advertisement such as "This game is sponsored by The Acme Corporation." A "call through" advertisement is one which enables an end user to click on an advertisement which, turn, causes the system to telephonically dial and connect the user to the advertiser. A "co-branded splash" advertisement is a splash intro type advertisement announcing co-sponsorship of the promotional campaign by two or more entities. A signup/offer" advertisement is a an advertisement type that offers the user some sort of benefit such as free merchandise, discounts, etc., in exchange for the user's participation in the promotional campaign. 
	[0183] Continuing, window 140 further includes an advertisement text or content text box 148 (which is partially obscured by the drop-down menu of select ad text box 146). The advertisement text input by the client into box 148 might be limited to some predetermined length and the box may be accompanied by instructions to that effect, e.g., "Keep the selected text at 50 characters at the most." At text box 150 a client might input alternative/additional image text to be included in the advertisement. Exemplary, although certainly not limitative, text that could be input into text box 150 might be "Over 10 Million in Stock."
	[0184] If the targeted device type is a WAP phone or other device with telephonic capability, and a "call through" type advertisement is selected by the advertiser at box 146, then window 140 further includes a "phone number for call through" or similar text box 152 into which the client inputs the desired contact telephone number to be automatically dialed when a user clicks on an advertisement or otherwise suitably interacts with the promotional campaign. At text box 154, the advertising client inputs an appropriate file name for the file and file format for the promotional campaign and targeted communications devices. For example, for a WAP phone and in accordance with the file upload type selected at text box 134 of FIG. 10, the client inputs a file upload identifier, e.g., 800contacts.bmp. An associated browse button 156 is preferably provided to enable the advertiser to change the file format selection prior to publishing the advertisement.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
First, second call score is value at Levin 132 Fig 10
with Kumar because Levin doesn’t explicitly say selection at Fig 10 of one of a number of device types determines a ‘score’ and Levin selection of one document type of a number of document types e.g. select survey Fig 4 or document with call-on-select function is per se a ‘score’
[Wingdings font/0x9F]determine, based on the device configuration information that indicates the i) type of function of the first computing device, a first function score of the first computing device, ii) the size of the display of the first computing device, iii) the speed of the connection over the network (Levin Table 2, Fig 4, ¶ 169, 81, 94, 189, 171, 179) indicating a first level of performance of the first digital component with i) command , ii) the first display size limitation, iii) the first connection speed limitation on one or more devices with the device configuration information (Levin Fig 4 Is Survey Valid for Specified Device Type? Valid or not is a score) and a second function score indicating a second level of performance of the second digital component item i) without the command, ii) the second display size limitation  (Levin Table 2, Fig 4, ¶ 169, 81, 94, 189, 171, 179), iii) the second connection speed limitation on one or more devices with the device configuration information, the second function score less than the first function score (‘no’, not ‘yes’ Fig 4) the first function score (Levin value associated with choices 132 in Fig 10-11; Fig 4. Note selection at 132 resulting in choice among different devices.  Levin ¶ 169-171, 94, for different devices (first, second) to account for speed and bandwidth ¶ 32 and 189, different display size Table 2, functionality of device Fig 4, ¶ 179 renders obvious a data structure is required to account for display size , speed, type of functionalities for different devices so that the content sent is of the appropriate format for target device ¶ 81, Fig 10-11, ¶ 171.

    PNG
    media_image3.png
    908
    593
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    724
    380
    media_image4.png
    Greyscale
[Wingdings font/0x9F]select, based on the first overall score being greater than the second overall score, the first digital component with the command corresponding to the type of function of for transmission via the network (Levin shows determining, by the computer system, a set of one or more ads (a promotional campaign, para. [0081]) to serve to the user device using the determined at least one characteristic of the user device ([0179])
[Wingdings font/0x9F]identify, responsive to the first overall score for the first digital component having the command corresponding to the type of function being greater than the second overall score, a second computing device that has the type of function wherein the second computing device is associated with the first computing device does not have the type of function (Levin shows determining, by the computer system, a set of one or more ads (a promotional campaign, para. [0081]) to serve to the user device using the determined at least one characteristic of the user device ([0179])
[Wingdings font/0x9F]transmit the first digital component to the second computing device responsive to i) the first overall score being greater than the second overall score, ii) identification of the second computing device as having the type of function, iii) and based on the device configuration information indicating the first computing device does not have the type of function. (Levin Fig 3 with Levin Fig 4; send to second device if first device lacks function ¶ 5-7)



Although Levin show the limitations above Levin does not explicitly in Levin is “score”.
KUMAR
Kumar determine device scores and content policy scores for yielding a combined score (at least Fig 4) similar to the claim combining a device call score with a document score to yield overall score. In Kumar, a combined score has 1st part related to device and a 2nd part; the table shows 2 parts (device and non-device, i.e. policies).
    PNG
    media_image5.png
    510
    652
    media_image5.png
    Greyscale

A combined score (applicant’s ‘overall’) facilitates reconciling digital component content with device at least ¶ 72, 80, 95.
[0078] Combination-level policies are used to indicate that some devices are more important to the user than others when forming a combination for a particular user request in a particular user context. This is done by having the combination-level policies provide weights to the devices themselves, as opposed to the attributes of the devices. For example, when watching an action movie, a user may desire a very good display and may be much less interested in the sound quality. On the other hand, when watching a music album, the user may be more interested in the sound quality than the quality of the display. Similar to device level policies, combination level policies are described using high-level names so that the user does not have to deal with numbers. In a prototype implementation, several combination-level policies were provided with the system to accommodate different user requests. 

Kumar shows combination (overall score) consisting of device score and content score, one combined score being less than another. The difference between Kumar and the claim is the content score in Kumar’s combination (overall) score is not the claimed document score indicating relevance of content item online source; for this, see Reller (below).
It would have been obvious at the time of invention to combine Levin with Kumar. Levin and Kumar are analogous art because both teach content distribution must account for not only device type but also content type. Levin A) already shows in Fig 4 that distributing content depends on a device (Fig 10) selected to yield a value (WAP, PalmOS, Voice Recognition, HTML at least  ¶ 171) and content type selection (at least Fig 11) yielding a value (Interstitial, Splash Intro, Call Thru, etc). Levin B) already shows the values of device type (Fig 10, ¶ 171) and content type (Fig 11). Levin C) combined (Fig 4). Levin already matches device type with content type (Table 2). Levin does not explicitly say score. Kumar uses numbers to differentiate rather than the values used by Levin e.g. Table 2. It would have been obvious to one of ordinary skill in the art at the time of invention to use known techniques as such as assigning numbers to differentiate one choice from another (as in Kumar) for the advantage of an optimal combination (Kumar ¶ 17, 77) without the burden of using names (Kumar ¶ 18, 78)
RELLER
Levin doesn’t show document score indicating relevance of content item online source; see Reller ¶ 21, 34, 77
   [0021] Implementations of the invention support selection of supplemental content for display at a client device communicating over a computer network. The selection of supplemental content is achieved by determining a relevance score for content of a document at a server computer for delivery to a requesting client device, determining at least one valuation for the content from each of two or more supplemental content sources, generating a productivity score for each of the supplemental content sources in accordance with the corresponding content valuation for the supplemental content source, selecting the supplemental content source having the greatest productivity score, and serving the document and supplemental content from the selected supplemental content source for delivery to the requesting client device. In one embodiment, the document requested by the client device comprises a Web page. In another aspect, the document content comprises keywords of the Web page, and the valuation comprises keyword bid values from the supplemental content sources. The supplemental content sources can be advertisers who wish to place ads (the supplemental content) for delivery with a Web page. The supplemental content to be delivered along with the requested document can comprise material such as product recommendations, or news stories, links to related stories and related products, related news stories, or other relevant information. In this way, the supplemental content acts as a "garnish" to the requested document. The bid values can be received from the supplemental content sources in response to a request for bids issued after a request for the Web page from the requesting client device. Thus, supplemental content such as advertising can be placed, and competing advertisers or other sources of material for placement of such supplemental content can be selected, by exploiting the interactive, real-time nature of Internet communications.

	It would have been obvious at the time of filing to combine Kumar, Reller’s relevance score (applicant’s term is document score). Kumar and Reller are analogous art, both determining scores for targeted marketing. The difference between Kumar and the claim is Kumar’s combination (overall) score has a device score but not the claimed document score indicating relevance of content item online source; for this, examiner relies on Reller. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claim and prior art rests not on any one element but the combination – that is simply substituting Reller’s relevance score for Kumar’s content score in Kumar’s combined score of device score + content score. The predictable result is a device score (not only Levin but also Kumar) which is combined (Kumar) with a relevancy score (applicant’s term is document score).
Examiner has cited Levin for function score (Levin Fig 4 step 60, ‘survey valid for device type?’ yields a binary score (‘yes’ or ‘no’, 1 or 0)). 

    PNG
    media_image6.png
    128
    390
    media_image6.png
    Greyscale

Examiner has cited Reller for document score (Reller e.g. ¶ 21 ‘relevance score’, FR p. 15). 
Examiner has cited Kumar for combining scores (Fig 4) to add Levin’s function score with Reller’s relevance score. 

    PNG
    media_image7.png
    415
    648
    media_image7.png
    Greyscale

It would have been obvious to combine Levin/Kumar/Reller to produce an overall score.
Levin shows a function score (yes or no “survey valid for specified device type?” Fig 4). 
Kumar Fig 4 and corresponding text shows a combined score (the claimed ‘overall’ score) for coordinating content type to device type. See Kumar ¶ 78.
[0078] Combination-level policies are used to indicate that some devices are more important to the user than others when forming a combination for a particular user request in a particular user context. This is done by having the combination-level policies provide weights to the devices themselves, as opposed to the attributes of the devices. For example, when watching an action movie, a user may desire a very good display and may be much less interested in the sound quality. On the other hand, when watching a music album, the user may be more interested in the sound quality than the quality of the display. Similar to device level policies, combination level policies are described using high-level names so that the user does not have to deal with numbers. In a prototype implementation, several combination-level policies were provided with the system to accommodate different user requests. 

Kumar determine device scores and content policy scores for yielding a combined score (Kumar at least Fig 4) similar to the claim combining a device call score with a document score to yield overall score. In Kumar, a combined score has 1st part related to device and a 2nd part; the table shows 2 parts (device and non-device, i.e. policies). Kumar shows combination (overall score) consisting of device score and content score, one combined score being less than another. 

It would have been obvious at the time of invention to combine Levin with Kumar. Levin and Kumar are analogous art; both teach content distribution must account for not only device type, but also content type. Kumar uses numbers to differentiate rather than the values used by Levin e.g. Table 2. It would have been obvious to use known techniques as such as assigning numbers to differentiate one choice from another (as in Kumar) for the advantage of an optimal combination (Kumar ¶ 17-18, 78).

The difference between Kumar and the claim is the content score in Kumar’s combination (overall) score is not the claimed document score indicating relevance of content item online source. Reller shows a relevance score (¶ 21).

It would have been obvious at the time of filing to combine Kumar, Reller’s relevance score. Kumar and Reller are analogous art, both determining scores for targeted marketing. It would have been obvious to one of ordinary skill in the art to make a simple substitution of Reller’s relevance score for Kumar’s content score into Kumar’s combined score (device score + content score). And function scores are already shown in not only Levin (Fig 4), but also Kumar (Fig 4). It would have been obvious to one of ordinary skill in the art to make this combination. The claimed overall score combining function and relevance is as obvious as sending to a household with a phone (function) in a zip code (relevance) a YELLOWPAGES® book listing merchants with phones in the zip (instead of some other document without phone number, zip). In Kumar ¶ 78, the example is transmitting media based on a combination of factors (device and content). The predictable result is transmitting content using function score (Levin and Kumar) combined (Kumar) with relevancy (Reller).

CLAIM 22, 32
Levin/Kumar/Reller show the limitations above and Levin showsclaim 21/31, comprising: 
[Wingdings font/0x9F]the server configured to transmit, to the first computing device, the second digital component (Levin Table 2. Levin shows determining, by the computer system, a set of one or more ads (a promotional campaign, [0081]) to transmit to the user device using determined characteristic of user device ([0179]))

CLAIM 23, 33
Levin/Kumar/Reller show the limitations above and Levin showsclaim 21/31, the system comprising a natural language processor component to: 
[Wingdings font/0x9F]receive, via an interface, data packets comprising an input audio signal detected by a sensor of the fist computing device 
[Wingdings font/0x9F]parse the input audio signal to identify the request and a trigger word
[Wingdings font/0x9F]the server configured to transmit the first content item with the command to the computing device comprising the application programming interface to cause the command to access the type of function of the computing device responsive to a voice initiated command 
(Levin ¶ 29. Levin shows sending some ads to devices with call functionality and different ads to those without. From the title of Levin “Using User-Specific Promotional Campaigns using Multiple Communications Device Platforms” to the end of that reference, Levin makes clear that ads and calls to action are rendered to particular devices based on their particular abilities. Some of those are phones and some PDAs unable to call.
[0029] …. Advertisers are able to create customized campaigns across different promotions, on different devices, such as WAP phones, PDAs and VOICE enabled Internet applications.

[0032] The feature set of the PMP thus serves as an end-to-end solution for direct marketing campaigns on stationary and mobile communications devices. The system allows clients to create different types of branded promotions and games and deploy them to different computing devices, (e.g., PCs, WAP phones, PDAs, VOICE Interactive applications, and the Web) Once deployed, users can interact with the application using the device of their choice. These users' actions can be tracked, and combined with their profile information and device, campaign and/or advertisement permission levels, which allows ads to be precisely targeted to the users to increase the success or conversion rate of the ads. The system also manages, delivers, and tracks these ads and their responses from users, thereby allowing advertisers to maximize their return-on-investment (ROI).

[0033] In accordance with another important aspect of the present invention, an article of manufacture is provided which comprises a computer-readable medium embodying code segments for conducting an electronic promotional campaign. Such code segments generally include: a first code segment for enabling creation of an electronic promotional campaign; a second code segment for sending the campaign to a plurality of users having different types of electronic communications devices; and a third code segment for enabling access to user data generated in response to the campaign using at least one type of electronic communications device.
Levin ¶ 233, table 2

CLAIM 24, 34
Levin/Kumar/Reller show the limitations above and Levin showsclaim 23/33, comprising:
[Wingdings font/0x9F] a content selector component to identify responsive to the trigger word the first digital component and the second digital component 
(Levin Table 2, ¶ 28-29, 171 voice recognition, voice interactive applications and voice interactive Web ¶ 32, ¶ 179 voice browser, voice files, ¶ 82, 99, 110, 228-230 voice applications, ¶ 233 voice recognition, voice commands, voice applications, Voice XML, TellMe voice, IBM’s ViaVoice SDK, audio ads ¶ 189)Levin ¶ 233, table 2

CLAIM 25, 35
Levin/Kumar/Reller show the limitations above and Levin showsclaim 23/33, wherein the 
[Wingdings font/0x9F]generate, based on the request and the trigger word, a first action data structure
[Wingdings font/0x9F]provide the first action data structure to the second computing device
(Levin Table 2 audio, ¶ 28-29, 171 voice recognition, voice interactive applications and voice interactive Web ¶ 32, ¶ 179 voice browser, voice and audio files, ¶ 82, 99, 110, 228-230 voice applications, ¶ 233 voice recognition, voice commands, voice applications, Voice XML, TellMe voice, IBM’s ViaVoice SDK)Levin ¶ 233, table 2
(Levin Fig 3 in combination with Levin Fig 4; send to second device if first device lacks function ¶ 5-7)

CLAIM 26, 36
Levin/Kumar/Reller show the limitations above and Levin showsclaim 21/31, comprising an interface management component to: 
[Wingdings font/0x9F]poll a plurality of interfaces associated with the first computing device to identify a first candidate interface and a second candidate interface (Levin shows “selecting a display format appropriate for a technology platform of a mobile communications device.”)
[Wingdings font/0x9F]receive for each of the first candidate interface and the second candidate interface a second data structure indicating a list of functions associated with each of the respective first candidate interface and second candidate interface (Levin shows “selecting a display format appropriate for a technology platform of a mobile communications device.”)
[Wingdings font/0x9F]determine the type of function matches a function in the list of functions associated with the first candidate interface (Levin shows “selecting a display format appropriate for a technology platform of a mobile communications device.”)
(Levin Table 2, ¶ 28-29, 171 voice recognition, voice interactive applications and voice interactive Web ¶ 32, ¶ 179 voice browser, voice message, ¶ 82, 99, 110, 228-230 voice applications, ¶ 233 voice recognition, voice commands, voice applications, Voice XML, TellMe voice, IBM’s ViaVoice SDK, audio ads ¶ 189)
CLAIM 27, 37
Levin/Kumar/Reller show the limitations above and Levin showsclaim 26/36, wherein the 
[Wingdings font/0x9F]the interface management component to select which of the plurality of interfaces associated with the first digital component to poll based on at least one of a battery status, a processor utilization, an interface parameter, a memory utilization, or a bandwidth utilization of each of the plurality of interfaces  
(Levin shows “selecting a display format appropriate for a technology platform of a mobile communications device.” in consideration of bandwidth ¶ 189, 191)

CLAIM 28, 38 
Levin/Kumar/Reller show the limitations above and Levin showsclaim 21/31, wherein the 
[Wingdings font/0x9F]the server configured to transmit the first digital component to the second computing device to cause the command to access the type of function of the second computing device responsive to selection of the first digital component 
	Levin Fig 4 teaches a first request for first set of ads (survey) responsive to first data structure of first request indicating second device has call functionality the first set of ads including call on select (Levin ¶ 182) and second ad including a link to a landing page (Levin ¶ 169 Table 2))	
(Levin Table 2 audio, ¶ 28-29, 171 voice recognition, voice interactive applications and voice interactive Web ¶ 32, ¶ 179 voice browser, voice and audio files, ¶ 82, 99, 110, 228-230 voice applications, ¶ 233 voice recognition, voice commands/applications, Voice XML, TellMe voice, IBM’s ViaVoice SDK)(Levin ¶ 233, table 2)
(Levin Fig 3 in combination with Levin Fig 4; send to second device if first device lacks function ¶ 5-7)
CLAIM 29, 39
Levin/Kumar/Reller show the limitations above and Levin showsclaim 21/31, wherein the 
[Wingdings font/0x9F]command is configured, upon activation, to cause the second computing device to initiate a voice function of the second computing device  (Levin teaches ad landing page information (URL and an HTML page, [0180]) Table 2 and a telephone number and initiating a call to the telephone number ([0184] and Fig. 11, item 152, ¶ 183) 
CLAIMS 30, 40 ARE REJECTED OVER 35 U.S.C. UNPATENTABLE OVER LEVIN (US 2002/0128908) IN VIEW OF KUMAR (US 2005/0027659) IN VIEW OF RELLER (US 20070088609) IN VIEW OF XU (US 20160105718 A1)
CLAIM 30, 40
Levin/Kumar/Reller show the limitations above claim 21/31, comprising: the 
[Wingdings font/0x9F]server configured to receive, from the computing device, a message that indicates the computing device is supporting a currently active telephone call (Levin Table 2 server receive message in form of dialed number; Table 2 call to action, dialed number, voice response trigger) 
not explicit in Levin is
[Wingdings font/0x9F]the interface management component to determine that the first candidate interface is linked to a first account and the second candidate interface is linked to the first account (Reller Fig 1 and corresponding text, e.g. ¶ 9, 23-24, 26, 33-34)
It would have been obvious at the time of filing to combine the references Levin, Reller. The primary reference and Xu are in the same field. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
RESPONSE TO REMARKS
103
Applicant amendment and remarks are not persuasive as to 103. 
Levin ¶ 169-171, 94, for different devices (first, second) to account for speed and bandwidth ¶ 32 and 189, different display size Table 2, functionality of device Fig 4, ¶  179 renders obvious a data structure is required to account for display size , speed, type of functionalities for different devices so that the content sent is of the appropriate format for target device ¶ 81, Fig 10-11, ¶ 171.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681